Mr. Acting Chief Justice Todd, Jr.,
dissenting.
I dissent. I consider that The People v. Dessús et al., 12 P.R.R. 330, construing § 47 of the Penal Code,1 was erroneously decided and, notwithstanding that it was ratified in People v. Pillot Garcia, 26 P.R.R. 492 and People v. Echavarría, 29 P.R.R. 824 (although slightly modified), the error committed should not be perpetuated. I agree entirely with Mr. Justice Wolf’s dissenting opinion in which Mr. Justice, later Chief Justice, Hernández, concurred, which in part reads as follows:
“. . . The true import of the statute is that some crime has been committed. The words ‘in the commission’ are not susceptible of any other interpretation. Moreover, no one can aid in the commission of a crime without also committing a crime. The words ‘counsels ,or aids’ are likewise used in the judgment, therefore, if an information is drafted pursuant to this Section, the execution of an act by another person or persons must necessarily be presupposed, the intent and purpose of counseling the act being in the mind of the defendants.
“Section 47 seems to deal with the punishment for a misdemeanor rather than with its definition, said Section being a repetition of § 36, whereby it may be seen that what the Legislature had in mind was the ‘commission of an offense.’
“Section 47 is found in our statutes in the Chapter dealing with ‘Parties to Crime.’
*716“On the theory that § 47 defines solicitation as a crime, the solicitation accomplished pursuant to said Section would be applicable only to a misdemeanor; solicitation of a felony is not at all defined in the Penal Code. Thus, the effect of construing this Section in the sense that a solicitation to commit a crime is punishable per se, would lead us to the conclusion that a person who advises another to strike or beat a third person, might be punished, but no penalty would be provided for soliciting to commit murder. This shows by itself that it was not the intent of the Legislature, upon enacting the Penal Code, to make § 47 define the substantive offense of a solicitation to commit a crime.
“All of the authorities are in agreement that solicitation constitutes in itself an independent and substantive crime. Some .of these were punished, others were not, by the Common Law, which constitutes a better reason, because an act which purports to define such an offense should define it in a clear and unequivocal, manner. This much has been done in the acts of different localities which define a special solicitation for the commission of an offense. Section 47.conveys to my mind the same idea as § 36, that when a crime is committed the persons who aid or counsel ‘its commission’ may be punished for the commission of a misdemeanor. Both Sections attempt to do away with the difference between accessories before the fact and principals, and not to establish any difference with regard to the punishment.” (Italics ours.)
The opinion of the Court in The People v. Dessús, supra, delivered by Mr. Justice MacLeary, is based, in.its entirety, on citations of cases construing the common law and which it applied to its construction of § 47 of our Penal Code. Said opinion contains no case whatsoever construing § 659 of the Penal Code of California, equivalent to § 47 of ours, in which such an interpretation has been given. It is not, as stated in Mr. Justice Marrero’s opinion in this case, that “We have not found a single case to the contrary,” but rather that actually it has not been possible to cite, nor have we found, any California case upholding the doctrine of The People v. Dessús, supra, which is now ratified again.
*717It matters not that under the common law it was not required that the criminal act was consummated for its solicitation to be punishable. Our law requires that the act be consummated.
I do not interpret the words quoted from Schenck v. Hirshfeld, 22 Cal. App. 709, 136 Pac. 725, in the restricted sense attributed to them in the opinion of the Court. The fact that said case involved a situation in which it was shown that a person had aided another in the commission of a crime, does not mean that said case is authority to maintain that the court was construing § 659 of the Penal Code of California as this Court had construed, some years previously, § 47, su-pra, in its two modalities of aiding or counseling. The case of Schenck does not at all decide that where the counseling to commit a crime is involved, it is not necessary that the crime be committed.
I consider, furthermore, that § 47, supra, does not constitute a mere repetition of § 36 of the Penal Code. The latter establishes who are principals or authors, including those who have advised or solicited the commission of a crime; and the former establishes the punishment for misdemeanors for which no punishment is expressly prescribed, for counseling or aiding in their commission.
The fact that § 47 is followed by the Sections of the Penal Code which involve attempts, that is, where the person has attempted to commit a crime but fails, does not mean either that the lawmaker’s intent was to punish the counseling to commit a crime without the offense being committed. And this is so because since the doctrine established in The People v. Dessús, supra, is based on the cases decided under the common law, in the generality of these cases it is held that a solicitation is not an attempt, precisely because the crime is not accomplished. 1 Burdick, Law of Crime, § 106, p. 117. How can there exist an attempt to commit a crime merely because its commission is counseled, if the crime was not committed by the person solicited? As Burdick says: “When *718a solicitation is agreed to by the person solicited and he does some overt act to carry out the proposed crime, an attempt is committed, and both parties would be liable. Likewise, if a solicitation to commit a felony results in its commission, then the solicitant becomes an accessory before the fact.” That is why Mr. Justice Wolf in his dissenting opinion in the Dessús case held, correctly in-any judgment, that “Both Sections [§ § 36 and 47] attempt to do away with the difference between accessories before the fact and principals, and not to establish any difference with regard to the punishment.”
To the same effect, Dangel, in his recent work Criminal Law (1951), p. 224, after reiterating that solicitation or requesting another to commit a crime, even though the crime is not committed, constitutes an independent common law crime, says: “A ‘solicitor’ is distinguished from an ‘accessory before the fact’ in that the commission of the contemplated crime is not necessary in solicitation, but is essential to establish the status of accessory before the fact. Solicitation is also distinguishable from criminal attempt. The former is a preliminary step in the direction of a contemplated crime; the latter is an intentional act tending directly toward its commission. The weight of authority does not regard solicitation as a sufficient overt act to constitute an attempt. It is usually verbal while an attempt is physical. . .
In short, we are met, as we have previously said, with a Section taken from the Penal Code of California which, in the modality involved herein, has apparently not been construed in said state. In Puerto Rico, for 44 years, this-Court, by a majority of three to two, has interpreted that the mere counseling to which § 47 refers, without any further consequence, creates a crime. With all due respect to the view of all the judges who have thus believed in the past and of those who now think likewise, and notwithstanding that the division existing at present in the Court, because of a vacancy and a disqualification, is more significant, I cannot agree with said construction. In my judgment legisla*719tive action would lie defining clearly the offense, if it was its intent to create same, and in so doing, it should take into consideration the fact that under the doctrine of the Dessús case, now ratified, the advice to commit a felony, when the crime is not committed, does not constitute a crime in Puerto Rico.
My dissent being limited to the legal question raised, I express no opinion as to whether the evidence for the prosecution was sufficient pursuant to the modified rule established in People v. Echavarría, supra. It should be noted, however, that the third error assigned alleges, consistent with the preceding errors, that said evidence did not show that a disturbance of the peace had occurred and, even less, a riot, as a consequence of the conduct with which the appellant is charged.
For the foregoing reasons, the judgment should be reversed.

 Section 47 of the Penal Code provides:
“Whenever an act is declared a misdemeanor, and no punishment for counseling or aiding in the commission of such act is expressly prescribed by law, every person who counsels or aids another in the commission of such act is guilty of a misdemeanor.”